The evidence in this case, in the opinion of this court, is wholly insufficient to support the verdict of the jury and to sustain the judgment of conviction from which this appeal is taken. Under the rule announced in the case of Newt Wilson v. State (Ala.App.) 100 So. 914,1 the state failed to meet the burden of proof resting upon it, and the evidence offered was not sufficient to overcome the presumption of innocence which under the law attended this defendant upon his trial.
The court erred in refusing the general affirmative charge requested. The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.
1 Ante, p. 62.